United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 14, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                              No. 04-41287
                          Conference Calendar



CARLOS ARMENDARIZ-MATA,

                                      Plaintiff-Appellant,

versus

HARLEY LAPPIN, National Director for the U.S. Department
of Justice BOP, in his official and individual capacity;
ET AL.,

                                      Defendants,

HARLEY LAPPIN, National Director for the U.S. Department
of Justice BOP, in his official and individual capacity;
HARRELL WATTS, in his individual capacity; RONALD G.
THOMPSON, in his individual capacity,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                      USDC No. 5:03-CV-157-DF-CMC
                          --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Carlos Armendariz-Mata, federal prisoner # 42411-080,

appeals the dismissal of his Bivens** action for failure to state

a claim.    Armendariz’s complaint alleged that his due process

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
           Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
                            No. 04-41287
                                 -2-

and equal protection rights were violated when his request for

transfer to a prison facility closer to his family was denied.

     Armendariz has failed to allege the deprivation of a liberty

interest because the Due Process Clause does not provide

prisoners with a protected liberty interest in being housed in a

particular facility.    Yates v. Stalder, 217 F.3d 332, 334 (5th

Cir. 2000).   Armendariz has similarly failed to state an equal

protection claim because he has not shown, as an alien subject to

an INS detainer, that he is similarly situated to prisoners who

will remain in the United States following their release.    See

Samaad v. City of Dallas, 940 F.2d 925, 941 (5th Cir. 1991).

Armendariz’s allegation that other inmates with INS detainers

were allowed to participate in the “nearer to release” program

was deemed unexhausted by the district court and therefore

subject to dismissal.   Armendariz does not address the district

court’s determination in this regard, and he has therefore waived

its review.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).

     AFFIRMED.